

Exhibit 10.1
MANUFACTURING SERVICES AGREEMENT
THIS AGREEMENT (the "Agreement") is effective as of March 6, 2020 (the
“Effective Date”), by and between SOLITON, INC. a Delaware corporation having a
principal place of business at 5304 Ashbrook Drive, Houston, TX 77081, on behalf
of itself and its affiliates or subsidiaries (collectively “CUSTOMER”) and
SANMINA CORPORATION, a Delaware corporation having its principal place of
business at 2700 North First Street, San Jose, California 95134, on behalf of
itself and its affiliates or subsidiaries (“SANMINA”). CUSTOMER and SANMINA are
sometimes referred to herein as a “Party” and the “Parties.”
1.   TERM
        The initial term of this Agreement shall commence on the Effective Date
and shall continue through the [***] unless sooner terminated by mutual
agreement or in accordance with this Agreement. Upon the expiry of the initial
term, this Agreement shall continue from year to year until one Party terminates
the Agreement by giving at least thirty (30) days’ prior written notice to the
other Party. Notwithstanding the foregoing, the term of this Agreement shall
automatically extend to include the term of any purchase order (“Order”) issued
hereunder.
2.  PRICING
a.Pricing. During the term, CUSTOMER may purchase from SANMINA the products
specified by the Parties, as amended from time to time (the "Products") at the
prices set forth in Exhibit A (the “Prices”). Prices (a) are in U.S. Dollars,
(b) include SANMINA standard packaging, (c) exclude the items set forth in
Section 2.2, and (d) are based on (i) the configuration set forth in the
specifications provided to SANMINA on which SANMINA’s quotation was based (the
“Specifications”) and (ii) the projected volumes, minimum run rates, and the
projected inventory turns as provided in Exhibit A and other assumptions set
forth in SANMINA’s quotation and/or Exhibit A. The Prices shall remain fixed for
the term of the Agreement, subject to SANMINA’s right to revise Prices (x) to
account for any material variations on the market prices of components, parts
and raw material (collectively “Components”), including any such variations
resulting from allocations or shortages or tariffs levied on the Components; (y)
to account for any changes in the exchange rate between the currency in which
the pricing is calculated and the currency in which SANMINA pays for its labor,
overhead and Components or (z) the price adjustments set forth in Section 2.3.
On the last Monday of the third month of any calendar quarter prior to the
quarter of application, the Parties shall establish the exchange rates
(“Contract Rates”) to be applied to the following quarter’s costs (for those
costs denominated in currencies different from the currency in which the Price
is denominated). The source of the Contract Rates will be the spot rates
published by the Wall Street Journal or the Financial Times of London
(CUSTOMER’s option) reflecting the previous day’s closing rates.
b.Exclusions from Price. Prices specifically exclude (a) export licensing of the
Product and payment of broker’s fees, duties, tariffs and other similar charges;
(b) taxes or charges (other than those based on net income of SANMINA) imposed
by any taxing authority upon the manufacture, sale, shipment, storage, “value
add” or use of the Product; and (c) setup, tooling, or non-recurring engineering
activities (collectively “NRE Charges”).
1


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



c.Other Price Adjustments:
(a)CUSTOMER acknowledges that the Prices set forth in Exhibit A are based on the
forecasted volumes provided by CUSTOMER to SANMINA and the projected inventory
turns as provided in Exhibit A. In the event CUSTOMER fails to purchase Product
in sufficient volumes consistent with the quoted prices, SANMINA reserves the
right to bill back CUSTOMER for the difference between the Prices paid and the
prices associated with such lower volumes.
(b)CUSTOMER acknowledges that the Prices are based on the Specifications and the
assumptions set forth in SANMINA’s quotation and in Exhibit A. In the event
SANMINA experiences an increase in cost as a result of changes in the pricing
assumptions or the Specifications, SANMINA shall be entitled to the Price
adjustment set forth in Section 6.1.
3.  PAYMENT TERMS/SETOFFS/CREDIT LIMIT
a.Payment Terms. Payment terms are net thirty (30) days after the date of the
invoice, subject to continuing credit approval. Any pricing or quantity
discrepancies must be brought to SANMINA's attention within fifteen (15) days
after receiving an invoice. On any invoice not paid by the maturity date,
CUSTOMER shall pay interest from maturity to date of payment at the rate of 1.5%
per month. Unless otherwise stated, payment shall be made in U.S. Dollars by
Electronic Funds Transfer. In the event CUSTOMER has any outstanding invoice
beyond the payment term, CUSTOMER will be given two (2) business days
notification prior to any stop shipments occurring.
b.Setoffs. Each Party shall be entitled at all times to set-off any amount owing
from the other Party to such Party against any amount payable to the other Party
from such Party, arising out of this or any other transaction. For purposes
hereof, (i) the term "Party" shall include the Parties to this transaction and
each Party's Affiliates and (ii) a Party's "Affiliate" shall mean any entity
that, directly or through one or more intermediaries, controls, is controlled by
or is under common control by such Party, including but not limited to a Party's
subsidiaries.
c.Credit Limit. CUSTOMER shall provide completed credit application to SANMINA’s
Credit Department. SANMINA shall provide CUSTOMER with an initial credit limit
based upon available financial information, which shall be reviewed (and, if
necessary, adjusted) from time to time based upon financial updates in order to
maintain a credit limit. SANMINA shall have the right to reduce the credit limit
upon five (5) days’ prior written notice to CUSTOMER. In the event CUSTOMER
exceeds this credit limit, SANMINA shall have the right to stop shipments of
Product to CUSTOMER and stop loading new Orders and Forecasts until CUSTOMER
makes a sufficient payment to bring its account within the credit limit
provided.
d.Security Interest. CUSTOMER grants SANMINA a security interest in the Products
delivered to CUSTOMER until CUSTOMER has paid for the Products and all
Product-related charges. CUSTOMER agrees to promptly execute any documents
requested by SANMINA to perfect and protect such security interest, provided
however, that any such security interest shall be subordinate to any security
interests in CUSTOMER’S inventory existing at the time of invoice.
2


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



e.CUSTOMER guarantees the obligations of each of its Affiliates and any other
company that places Orders or Forecasts pursuant to this Agreement, and agrees
to be jointly liable for such obligations.
1.PURCHASE ORDERS/FORECAST/RESCHEDULE
a.Purchase Orders.
(a)CUSTOMER will issue to SANMINA specific Orders for Product covered by this
Agreement. Each Order shall be in the form of a written or electronic
communication and shall contain the following information: (i) the part number
of the Product; (ii) the quantity of the Product; (iii) the delivery date or
shipping schedule; (iv) the location to which the Product is to be shipped; and
(v) transportation instructions. Each Order shall contain a number for billing
purposes, and may include other instructions and terms (provided that such terms
do not conflict with this Agreement) as may be appropriate under the
circumstances.
(b)All Orders shall be confirmed by SANMINA within five (5) business days of
receipt. If SANMINA does not accept or reject the Order within the five-day
period, the Order shall be deemed rejected by SANMINA unless SANMINA has
commenced performance, in which case the Order shall be deemed accepted to the
extent of such performance. In the event SANMINA is unable to meet the delivery
schedule set forth in a proposed Order, or finds the schedule or Order to be
unacceptable for some other reason, the Parties shall negotiate in good faith to
resolve the disputed matter(s).
b.Forecast; Minimum Buys; Excess and Obsolete Inventory.
(a)Initial Forecast. Ninety days (90) before the expected delivery date of the
first Products, CUSTOMER shall provide SANMINA with (i) an initial ninety (90)
day firm Order and (ii) a forecast for Product requirements (in monthly buckets)
for an additional nine (9) months (“Forecast”). All Orders shall be binding and
may be rescheduled only in accordance with Section 4.2(d), or cancelled upon
payment of (1) the purchase price of the Product (if the cancellation is made
within 30 days of the scheduled delivery date) or (2) the amounts set forth in
Section 4.2(f) (if cancellation is made outside of such 30-day period). SANMINA
shall make purchase commitments (including purchase commitments for Long
Lead-time Components) to its Component suppliers (“Vendors”) based upon the
Order and Forecast, and CUSTOMER shall be responsible for all such Components
purchased in support of CUSTOMER’s then-current Forecast. For all other
purposes, however, the Forecast shall be non-binding.
(b)Subsequent Forecasts. On the first business day of each calendar month after
the initial Order and Forecast, the first Forecast month shall automatically
become part of the Order, a new Forecast month shall be added, and a new firm
Order issued, so that a rolling Order of ninety (90) days is always maintained.
(c)MRP Process.
1.SANMINA shall take the Order and Forecast and generate a Master Production
Schedule (“MPS”) for a twelve-month period in accordance with the process
described in this Section. The MPS shall define the master plan on which SANMINA
shall base its procurement, internal capacity projections and commitments.
SANMINA shall use
3


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



CUSTOMER’s Order to generate the first three (3) months of the MPS and shall use
CUSTOMER’s Forecast to generate the subsequent nine (9) months of the MPS.
2.SANMINA shall process the MPS through industry-standard software that will
break down CUSTOMER’s Product requirements into Component requirements. When no
Product testing (in-circuit or functional testing) is required by CUSTOMER,
SANMINA will use commercially reasonable efforts to schedule delivery of all
Components to SANMINA eleven business days before the Products are scheduled to
ship to CUSTOMER; in the event Product testing is required, SANMINA will use
commercially reasonable efforts to schedule delivery of all Components to
SANMINA sixteen (16) business days before the Products are scheduled to ship to
CUSTOMER.
3.SANMINA will release (launch) purchase orders to Vendors (including other
SANMINA facilities) prior to the anticipated date that the Components are needed
at SANMINA. The date on which these orders are launched will depend on the lead
time determined between the Vendor and SANMINA and SANMINA’s manufacturing or
materials planning systems.
4. A list of all Components with lead times greater than ninety days (or the
Order period, if the Order period is less than ninety days) (“Long Lead-time
Components”) is set forth in Exhibit B to this Agreement and/or has previously
been provided to CUSTOMER. SANMINA shall use reasonable efforts to update the
list of Long Lead-time Components every quarter and present an updated list of
Long Lead-time Components to CUSTOMER at the time SANMINA presents the CUSTOMER
with the Excess List and Obsolete List described in Section 4.2(e). Each revised
Long Lead-time Item list shall be deemed an amendment to Exhibit B, whether or
not it has been formally designated as such. In the event SANMINA fails to
present an updated list of Long Lead-time Components, (i) the Parties shall
continue to rely on the preceding list (as updated in writing by the Parties)
and (ii) CUSTOMER will accept responsibility for Long Lead-time Components
ordered outside the lead-times set forth in the list provided that SANMINA can
demonstrate to CUSTOMER’s reasonable satisfaction that such Components were
ordered in accordance with the then-current Vendor lead-times. (CUSTOMER
acknowledges that lead-times constantly change and that SANMINA might not always
be able to present CUSTOMER with a current Long Leadtime Component List).
5.CUSTOMER acknowledges that SANMINA will order Components in quantities
sufficient to support CUSTOMER’s Forecast.
6.CUSTOMER acknowledges that SANMINA may be required to order Components in
accordance with the various minimum buy quantities, tape and reel quantities,
and multiples of packaging quantities required by the Vendor. In addition,
CUSTOMER acknowledges that there may be a lag time between any CUSTOMER
cancellation and the cancellation of the Components required to support
production.
7.CUSTOMER acknowledges that the Vendor leadtimes can be significant, and
understands that it is possible for SANMINA to have Components on order which
would support the last week of CUSTOMER’s Forecast.
(d)Reschedule. CUSTOMER may reschedule all or part of a scheduled delivery (per
Order or Forecast) one (1) time per quarter (for a maximum of two (2) quarters)
for a period not to exceed forty-five (45) days in accordance with the table
below. At the end of this
4


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



forty-five day period, CUSTOMER shall either accept delivery of rescheduled
finished units and/or pay SANMINA’s Delivered Cost (as defined in Section
4.2(e)) associated with rescheduled units not yet built.

Days Before P.O. Delivery DatePercentage Reschedule Allowance0 – 30No Change31 –
6015%61-9030%> 90100%



        SANMINA shall use reasonable commercial efforts to accommodate any
upside schedule changes beyond the firm Order periods.
        (e) Excess and Obsolete Inventory.
(i)For the purpose of this Agreement,
1.“Delivered Cost” shall mean SANMINA’s quoted cost of Components as stated on
the bill of materials, [***].
2.“Excess Components” means (a) the Components that SANMINA has on hand, which
have been ordered, manufactured, or acquired (in accordance with the
requirements of this Section 4) based on CUSTOMER’s then-current Forecast or
Orders, but for which CUSTOMER has no demand in the ninety day period following
the end of each calendar quarter, and/or (b) inventory that is in excess of the
quantity required to maintain the agreed to inventory turns per Exhibit A.
3.”Obsolete Components” means: the quantity of Components that SANMINA has on
hand, which have been ordered, manufactured, or acquired (in accordance with the
requirements of this Section 4) based on CUSTOMER’s then-current Forecast or
Order, but which SANMINA no longer requires as a result of (i) CUSTOMER’s
announcement or notification that the Product into which such Component is
incorporated has reached its end of life (“EOL”), (ii) a change in the
specification the Product into which the Component is incorporated as a result
of an Engineering Change Notice or otherwise; or (iii) Section 4.2(e)(vii)
below.
(ii)Within five (5) business days after receiving CUSTOMER’s first Forecast or
Order of the first month following the end of each calendar quarter (but no
later than the fifteenth business day following the end of each of SANMINA’s
calendar quarters), SANMINA shall advise CUSTOMER in writing of any Excess
Components and their Delivered Cost (the “Excess List”). Notwithstanding the
foregoing, SANMINA’s failure to timely provide the Excess List to CUSTOMER shall
not affect CUSTOMER’s obligations hereunder.
(iii)Within five (5) business days of receiving SANMINA’s Excess List, CUSTOMER
shall advise SANMINA of any Component on the Excess List that it believes is not
excess, and the Parties shall work together in good faith to resolve any
outstanding issues.
5


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



(iv)Within two (2) business days of CUSTOMER’s issuance of its response to the
Excess List, CUSTOMER and SANMINA will agree on the disposition of the Excess
List on a part number-by-part number basis (hereafter the “Mutually Agreed
Excess”) and shall enter into transactions as defined below to settle the
Mutually Agreed Excess.
(v)Within eight (8) business days of the Parties’ agreement on the Mutually
Agreed Excess, CUSTOMER will pay SANMINA the amount equal to the Mutually Agreed
Excess. SANMINA will credit these funds to the CUSTOMER’s “Offset Inventory
Reserve Account” which has been established under this Section 4.
(vi)The Parties shall use the processes set forth in sections (i) through (v)
above at the end of each calendar quarter to determine the “new” Mutually Agreed
Excess for the end of each subsequent calendar quarter. The Parties will then
compare the prior quarter’s Offset Inventory Reserve Account with the “new”
Mutually Agreed Excess amount. If the new Mutually Agreed Excess is greater than
the Offset Inventory Reserve Account, then CUSTOMER shall, within ten (10)
business days, pay the difference to SANMINA, who shall credit the funds to the
Offset Reserve Account. If the new Mutually Agreed Excess is less than the
Offset Inventory Reserve Account, then SANMINA shall, within ten (10) business
days, refund the difference to CUSTOMER.
(vii)Excess Components shall be kept in the offset inventory reserve account for
a maximum period of six months, at which time such Excess Components will be
deemed to be Obsolete Components, and handled in accordance with Section
4.2(e)(viii) below.
(viii)
1.Within five (5) business days after receiving CUSTOMER’s first Forecast or
Order of the first month following the end of each calendar quarter (but no
later than the fifteenth business day following the end of each of SANMINA’s
calendar quarters), SANMINA shall advise CUSTOMER in writing of any Obsolete
Components and their Delivered Cost (the “Obsolete List”). The Obsolete List
shall include all former Excess Components which have been deemed Obsolete
Components in accordance with Section 4.2(e)(vii) above. Notwithstanding the
foregoing, SANMINA’s failure to timely provide the Obsolete List to CUSTOMER
shall not affect CUSTOMER’s obligations hereunder.
b. To the extent that any of the amount in the CUSTOMER’s Offset Inventory
Reserve Account relates to any Obsolete Component (e.g., the Obsolete Component
was formerly included in the Excess List, and CUSTOMER included that Component
in its funding of the Offset Inventory Reserve Account), SANMINA shall debit the
Offset Inventory Reserve Account in the amount of the Delivered Cost of such
Component. In the event the CUSTOMER’s Offset Inventory Reserve Account does not
include funding for any Obsolete Component (e.g., the Component was recently
rendered obsolete as a result of a design change), SANMINA shall invoice
CUSTOMER for the Delivered Cost of the Obsolete Component, CUSTOMER shall pay
SANMINA’s invoice within twenty (20) business days after the date of invoice.
SANMINA will ship or dispose of the Obsolete Component in accordance with the
CUSTOMER’s instructions.
        (f) Customer Component Liability. CUSTOMER acknowledges that it shall be
financially liable for all Components ordered in accordance with this Section.
Specifically, CUSTOMER’s Component Liability shall be equal to SANMINA’s
Delivered Cost of all
6


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



Components ordered in support of any Order or Forecast, including any excess
Components resulting from any minimum buy quantities, tape and reel quantities,
and multiples of packaging quantities required by the Vendor less the actual
cost (per the bill of materials) of those Components which are returnable to
Vendor (less any cancellation or restocking charges). At CUSTOMER’s request,
SANMINA shall use commercially reasonable efforts to minimize CUSTOMER’s
Component Liability by attempting to return Components to the Vendor; provided,
however, that SANMINA shall not be obligated to attempt to return to Vendor
Components which are, in the aggregate, worth less than $1,000.
        (g) Supplier Managed Inventory Program. CUSTOMER acknowledges that the
concept of "purchase commitments to a Vendor” (as used in Section 4.2(a) and
elsewhere in this Agreement) includes not only SANMINA purchase orders issued to
Vendors, but also forecasts (which are based on CUSTOMER’s Forecasts) provided
to Vendors in accordance with SANMINA's Supplier Managed Inventory Program ("SMI
Program"). Under the SMI Program, SANMINA provides Vendors with forecasts of
anticipated Component requirements, and the Vendor is obligated to supply
SANMINA with all forecasted Components, but SANMINA does not issue Vendor a
purchase order until the Component is actually required by SANMINA for
production. However, under the SMI Program, SANMINA is obligated to either
consume a sufficient level of the forecasted Components or pay the Vendor for a
certain level of unused Components. For the purpose of this Agreement,
CUSTOMER's Component Liability (pursuant to 4.2(f) above) shall include the cost
of any required Vendor payments under the SMI Program as well as any Components
actually ordered from the Vendors based on CUSTOMER's Forecast.
8.DELIVERY AND ACCEPTANCE
a.Delivery. All Product shipments (including shipments made in accordance with
Section 7 “Warranty”) shall be FCA SANMINA's facility of manufacture or repair
(Incoterms 2010). Title to and risk of loss or damage to the Product shall pass
to CUSTOMER upon SANMINA’s tender of the Product to the common carrier. SANMINA
will clear shipments for export and CUSTOMER shall be the importer of record for
all shipments of Products, including any repaired or replacement Products.
SANMINA shall mark, pack, package, crate, transport, ship and store Product to
ensure (a) delivery of the Product to its ultimate destination in safe
condition, (b) compliance with all requirements of the carrier and destination
authorities, and (c) compliance with any special instructions of CUSTOMER.
SANMINA shall use commercially reasonable efforts to deliver the Products on the
agreed-upon delivery dates and shall notify CUSTOMER of any anticipated delays;
provided, however that SANMINA shall not be liable for any failure to meet
CUSTOMER delivery dates and/or any failure to give notice of anticipated delays.
b.Acceptance. Acceptance of the Product shall occur no later than fifteen (15)
days after shipment of Product and shall be based solely on whether the Product
passes a mutually agreeable acceptance test procedure or inspection designed to
demonstrate compliance with the Specifications. Product cannot be rejected based
on criteria that were unknown to SANMINA or based on test procedures that
SANMINA has not approved or does not conduct. Notwithstanding anything to the
contrary, Product shall be deemed accepted if not rejected within this
fifteen-day period. Once a Product is accepted, all Product returns shall be
handled in accordance with Section 7 (Warranty). Prior to returning any rejected
Product, CUSTOMER shall obtain a Return Material Authorization (“RMA”) number
from SANMINA, and shall return such Product in accordance with SANMINA’s
instructions; CUSTOMER shall specify the reason for such
7


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



rejection in all RMA’s. In the event a Product is rejected, SANMINA shall have a
reasonable opportunity to cure any defect which led to such rejection.
9.CHANGES
a.General. CUSTOMER may upon sufficient notice make changes within the general
scope of this Agreement. Such changes may include, but are not limited to
changes in (1) drawings, plans, designs, procedures, Specifications, test
specifications or bill of material (“BOM”), (2) methods of packaging and
shipment, (3) quantities of Product to be furnished, (4) delivery schedule, or
(5) Customer-Furnished Items. All changes other than changes in quantity of
Products to be furnished shall be requested pursuant to an Engineering Change
Notice (“ECN”) and finalized in an Engineering Change Order (“ECO”). If any such
change causes either an increase or decrease in SANMINA's cost or the time
required for performance of any part of the work under this Agreement (whether
changed or not changed by any ECO) the Prices and/or delivery schedules shall be
adjusted in a manner which would adequately compensate the Parties for such
change.
b.ECN’s. SANMINA will respond to one ECN request per month without a
non-recurring administrative fee; responses to additional ECN's will incur an
administrative fee of $1,000 each. Within five (5) business days after an ECN is
received, SANMINA shall advise CUSTOMER in writing (a) of any change in Prices
or delivery schedules resulting from the ECN and (b) the purchase price of any
Finished Product, Work-in-Process (including value-add and applicable mark-ups),
and the Delivered Cost of any Component rendered excess or obsolete as a result
of the ECN (collectively the “ECN Charge”). Unless otherwise stated, ECN Charges
are valid from thirty (30) days from the date of the ECN Charge.
c.ECO’s. In the event CUSTOMER desires to proceed with the change after
receiving the ECN Charge pursuant to Section 6.2, CUSTOMER shall advise SANMINA
in writing and shall immediately pay the portion of the ECN Charge set forth in
Section 6.2(b). In the event CUSTOMER does not desire to proceed with the Change
after receiving the ECN Charge, it shall so notify SANMINA. In the event SANMINA
does not receive written confirmation of CUSTOMER’s desire to proceed with the
change within thirty days after SANMINA provides CUSTOMER with the ECN Charge,
the ECN shall be deemed cancelled.
10.WARRANTY
a.SANMINA Warranty. SANMINA warrants that, for a period of one year from the
date of manufacture of the Product, the Product will be free from defects in
workmanship. Products shall be considered free from defects in workmanship if
they are manufactured in accordance with the latest version of IPC-A-600 or
IPC-A-610 and successfully complete any mutually agreed product acceptance test.
SANMINA shall, at its option and at its expense (and as CUSTOMER’s sole and
exclusive remedy for breach of any warranty), repair, replace or issue a credit
for Product found defective during the warranty period. In addition, SANMINA
will pass on to CUSTOMER all Vendors’ (and manufacturers’) Component warranties
to the extent that they are transferable, as well as manage such warranties on
CUSTOMER’s behalf, but does not independently warrant Components. All warranty
obligations will cease upon the earlier of the expiration of the warranty period
set forth above or the return (at CUSTOMER’s request) of any test equipment or
test fixtures. ALL CLAIMS FOR BREACH OF WARRANTY MUST BE RECEIVED BY SANMINA NO
LATER THAN THIRTY (30) DAYS AFTER THE EXPIRATION OF THE WARRANTY PERIOD.
8


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



b.RMA Process. SANMINA shall concur in advance on all Products to be returned
for repair or rework. CUSTOMER shall obtain a RMA number from SANMINA prior to
return shipment. All returns shall state the specific reason for such return,
and will be processed in accordance with SANMINA's RMA process. SANMINA shall
pay all transportation costs for valid returns of the Products to SANMINA and
for the shipment of the repaired or replacement Products to CUSTOMER, and shall
bear all risk of loss or damage to such Products while in transit; CUSTOMER
shall pay these charges, plus a handling charge, for invalid or “no defect
found” returns. Any repaired or replaced Product shall be warranted as set forth
in this Section for a period equal to the greater of (i) the balance of the
applicable warranty period relating to such Product or (ii) sixty (60) days
after it is received by CUSTOMER. Notwithstanding the foregoing language in
paragraph 7.2, CUSTOMER is required to inspect 100% of certain returned units.
SANMINA and Customer shall negotiate in good faith in an effort to reach a
separate agreement for the inspection, troubleshooting (where a defect is found)
and ultimate disposal of all returned units. All cost associated with the
inspection, troubleshooting and disposal of such units shall be the
responsibility of CUSTOMER, except where otherwise provided herein (such as a
catastrophic failure).


c.Exclusions from Warranty. This warranty does not include Products that have
defects or failures resulting from (a) CUSTOMER's design of Products including,
but not limited to, design functionality failures, specification inadequacies,
failures relating to the functioning of Products in the manner for the intended
purpose or in the specific CUSTOMER's environment; (b) accident, disaster,
neglect, abuse, misuse, improper handling, testing, storage or installation
including improper handling in accordance with static sensitive electronic
device handling requirements; (c) alterations, modifications or repairs by
CUSTOMER or third parties or (d) defective CUSTOMER-provided test equipment or
test software. CUSTOMER bears all design responsibility for the Product.
d.Remedy. THE SOLE REMEDY UNDER THIS WARRANTY SHALL BE THE REPAIR, REPLACEMENT
OR CREDIT FOR DEFECTS AS STATED ABOVE. THIS WARRANTY IS IN LIEU OF ANY OTHER
WARRANTIES EITHER EXPRESS OR IMPLIED. SANMINA DOES NOT MAKE ANY WARRANTIES
REGARDING MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE,
AND SPECIFICALLY DISCLAIMS ANY SUCH WARRANTY, EXPRESS OR IMPLIED. COMPLIANCE
WITH “ROHS”, “WEEE”, “REACH” AND OTHER ENVIRONMENTAL LEGISLATION WORLDWIDE SHALL
BE AS AGREED BY THE PARTIES.
11.CUSTOMER FURNISHED EQUIPMENT AND COMPONENTS
a.Customer-Furnished Items. CUSTOMER shall provide SANMINA with the Product
design and related specifications, applicable regulatory requirements,
equipment, tooling, Components or documentation set forth in Exhibit C
(collectively the “Customer-Furnished Items”). CUSTOMER hereby represents and
warrants that the Customer-Furnished Items are or will be fit for the purposes
CUSTOMER intends, meet all applicable regulatory requirements, and will be
delivered to SANMINA in a timely manner. Documentation (including BOM’s,
drawings and artwork) shall be current and complete. CUSTOMER shall be
responsible for schedule delay, reasonable inventory carrying charges, and
allocated equipment down time charges associated with the incompleteness, late
delivery or non-delivery of Customer-Furnished Items.
9


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



b.Care of Customer-Furnished Items. All Customer-Furnished Items shall remain
the property of CUSTOMER. SANMINA shall clearly identify all Customer-Furnished
Items by an appropriate tag and shall utilize such Customer-Furnished Items
solely in connection with the manufacture of CUSTOMER’s Product. SANMINA shall
not make or allow modifications to be made to Customer-Furnished Items without
CUSTOMER’s prior written consent. SANMINA shall be responsible for reasonable
diligence and care in the use and protection of any Customer-Furnished Items and
routine maintenance of any Customer-Furnished equipment, but shall not be
responsible for repairs or replacements (including servicing and calibration to
the equipment) unless such failure was caused by SANMINA’s negligence or willful
misconduct. Provided that CUSTOMER is current in its payments to SANMINA, all
Customer-Furnished Items shall be returned to CUSTOMER at CUSTOMER's expense
upon request. SANMINA’s production and warranty obligations which require the
utilization of the returned Customer-Furnished Items will cease upon SANMINA’s
fulfillment of CUSTOMER’s request.
c.Customer-Furnished Components. Customer-furnished Components shall be handled
in accordance with the applicable SANMINA manufacturing facility’s procedures
regarding Customer-Furnished Material.
12.INDEMNIFICATION AND LIMITATION OF LIABILITY
a.SANMINA’s Indemnification. SANMINA shall indemnify, defend, and hold CUSTOMER
and CUSTOMER's affiliates, shareholders, directors, officers, employees,
contractors, agents and other representatives (the “Customer-Indemnified
Parties”) harmless from all third party demands, claims, actions, causes of
action, proceedings, suits, assessments, losses, damages, liabilities,
settlements, judgments, fines, penalties, interest, costs and expenses
(including fees and disbursements of counsel) of every kind (“Claim(s)” (i)
based upon personal injury or death or injury to property (other than damage to
the Product itself, which is handled in accordance with Section 7 “Warranty”) to
the extent caused by the negligent or willful acts or omissions of SANMINA or
its officers, employees, subcontractors or agents, and/or (ii) arising from or
relating to any actual or alleged infringement or misappropriation of any
patent, trademark, mask work, copyright, trade secret, or any actual or alleged
violation of any other intellectual property rights arising from or in
connection with SANMINA’s manufacturing processes.
b.CUSTOMER’s Indemnification. CUSTOMER shall indemnify, defend, and hold
SANMINA and SANMINA's affiliates, shareholders, directors, officers, employees,
contractors, agents and other representatives (the “SANMINA-Indemnified
Parties”) harmless from all third party Claims (i) based upon personal injury or
death or injury to property to the extent caused by a defective Product (other
than Claims covered by Section 9.1), or by the negligent or willful acts or
omissions of CUSTOMER or its officers, employees, subcontractors or agents,
and/or (ii) arising from or relating to any actual or alleged infringement or
misappropriation of any patent, trademark, mask work, copyright, trade secret or
any actual or alleged violation of any other intellectual property rights
arising from or in connection with the Products, except to the extent that
infringement occurs as a result of use by CUSTOMER of SANMINA’s manufacturing
processes.
c.Procedure. A Party entitled to indemnification pursuant to this Section (the
"Indemnitee") shall promptly notify the other Party (the "Indemnitor") in
writing of any Claims covered by this indemnity. Promptly after receipt of such
notice, the Indemnitor shall assume the defense of such Claim with counsel
reasonably satisfactory to the Indemnitee. If the Indemnitor
10


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



fails, within a reasonable time after receipt of such notice, to assume the
defense with counsel reasonably satisfactory to the Indemnitee or, if in the
reasonable judgment of the Indemnitee, a direct or indirect conflict of interest
exists between the Parties with respect to the Claim, the Indemnitee shall have
the right to undertake the defense, compromise and settlement of such Claim for
the account and at the expense of the Indemnitor. Notwithstanding the foregoing,
if the Indemnitee in its sole judgment so elects, the Indemnitee may also
participate in the defense of such action by employing counsel at its expense,
without waiving the Indemnitor's obligation to indemnify and defend. The
Indemnitor shall not compromise any Claim (or portions thereof) or consent to
the entry of any judgment without an unconditional release of all liability of
the Indemnitee as to each claimant or plaintiff.
d.Limitation of Liability. WITH THE EXCEPTION OF INDEMNITY OBLIGATIONS UNDER
SECTIONS 9.1 AND 9.2, OR BREACHES OF SECTION 13 (CONFIDENTIALITY), IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES, OR ANY DAMAGES WHATSOEVER RESULTING
FROM LOSS OF USE, DATA OR PROFITS, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES. For the purpose of this Section, both lost
profits and damages resulting from value added to the Product by CUSTOMER shall
be considered consequential damages. IN NO EVENT WILL SANMINA BE LIABLE FOR
COSTS OF PROCUREMENT OF SUBSTITUTE PRODUCT BY CUSTOMER. [***] (THE “CAP”). THESE
LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY. NOTWITHSTANDING THE FOREGOING, THE CAP SHALL NOT APPLY TO LIMIT
CUSTOMER’S OBLIGATIONS FOR PAYMENTS IN ACCORDANCE WITH SECTIONS 3, 4, OR 10, OR
THE COST OF WARRANTY REMEDIES IN ACCORDAINCE WITH SECTION 7. THE LIMITATIONS SET
FORTH IN THIS SECTION SHALL APPLY WHERE THE DAMAGES ARISE OUT OF OR RELATE TO
THIS AGREEMENT.
13.TERMINATION
a.Termination for Cause. Subject to Section 10.4, either Party may terminate
this Agreement or an Order hereunder for default if the other Party materially
breaches this Agreement; provided, however, no termination right shall accrue
until thirty (30) days after the defaulting Party is notified in writing of the
material breach and has failed to cure or give adequate assurances of
performance within the thirty (30) day period after notice of material breach.
The Parties agree that it is not the intent of the cure period to leverage any
extension of the agreed payment terms.
b.Termination for Convenience. Subject to Section 10.4, CUSTOMER may terminate
this Agreement for any reason upon thirty (30) days’ prior written notice and
may terminate any Order hereunder for any reason upon one hundred and twenty
(120) days’ (before scheduled shipment) prior written notice. Subject to Section
10.4, SANMINA may terminate this Agreement for any reason upon ninety (90) days’
notice.
c.Termination by Operation of Law. Subject to Section 10.4, this Agreement
shall immediately and automatically terminate should either Party (a) become
insolvent; (b) enter into or file a petition, arraignment or proceeding seeking
an order for relief under the bankruptcy laws of its respective jurisdiction;
(c) enter into a receivership of any of its assets or (d) enter into a
dissolution or liquidation of its assets or an assignment for the benefit of its
creditors.
11


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



d.Consequences of Termination.
a. Termination for Reasons other than SANMINA’s Breach. In the event this
Agreement or an Order hereunder is terminated for any reason other than a breach
by SANMINA (including but not limited to a force majeure or termination for
convenience), CUSTOMER shall pay SANMINA, termination charges equal to (1) the
contract price for all finished Product existing at the time of termination; (2)
SANMINA’s cost (including labor, Components and applicable mark-ups per the
pricing model) for all work in process; and (3) CUSTOMER’s Component Liability
pursuant to Section 4.2(f).
b. Termination Resulting from SANMINA’s Breach. In the event CUSTOMER terminates
this Agreement or any Order hereunder as a result of a breach by SANMINA,
CUSTOMER shall pay SANMINA termination charges equal to (1) the contract price
for all finished Product existing at the time of termination; (2) SANMINA’s cost
(including labor, Components) for all work in process; and (3) CUSTOMER’s
Component Liability pursuant to Section 4.2(f); provided, however, that for the
purposes of this subsection only, CUSTOMER’s Component Liability shall be
calculated exclusive of any markup. SANMINA remains liable to CUSTOMER for
damages pursuant to this Agreement.
14.QUALITY
a.Specifications. Product shall be manufactured by SANMINA in accordance with
the Specifications, as modified via written ECO’s in accordance with this
Agreement. Neither Party shall make any change to the Specifications, to any
Components described therein, or to the Products (including, without limitation,
changes in form, fit, function, design, appearance or place of manufacture of
the Products or changes which would affect the reliability of any of the
Products) unless such change is made in accordance with Section 6.1.
Notwithstanding the foregoing, SANMINA shall be permitted to make changes in its
manufacturing process at any time, so long as such changes do not affect the
form, fit, or function of the Products.
b.Content of Specifications. The Specifications shall include, but shall not be
limited to (i) detailed electrical, mechanical, performance and appearance
specifications for each model of Product, (ii) the BOM; (iii) tooling
specifications, along with a detailed description of the operation thereof, (iv)
art work drawings, (v) Component specifications, (vi) Vendor cross references.
c.Components. SANMINA shall use in its production of Products such Components
of a type, quality, and grade specified by CUSTOMER to the extent CUSTOMER
chooses to so specify, and shall purchase Components only from Vendors appearing
on CUSTOMER’s approved vendor list (“AVL”); provided, however, that in the event
SANMINA cannot purchase a Component from a Vendor on CUSTOMER’s AVL for any
reason, SANMINA shall be able to purchase such Component from an alternate
Vendor, subject to CUSTOMER’s prior written approval, which approval shall not
be unreasonably withheld or delayed. SANMINA shall use commercially reasonable
efforts to manage all Vendors, but shall not be responsible for any Component
(including the failure of any Component to comply with the Specifications).
Within the first year of this Agreement, CUSTOMER will use reasonable efforts to
approve SANMINA as an AVL Vendor for all Components manufactured by SANMINA.
12


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



d.Quality Specifications. SANMINA shall comply with the quality specifications
set forth in its Quality Manual, incorporated by reference herein, a copy of
which is available from SANMINA upon request.
e.Inspection of Facility. Upon reasonable advance written notice and, upon
SANMINA’s request the execution of an appropriate nondisclosure agreement,
CUSTOMER may inspect the Products and Components held by SANMINA for CUSTOMER at
SANMINA’s facilities during SANMINA’s regular business hours, provided that such
inspection does not unduly affect SANMINA’s operations. CUSTOMER and its
representatives shall observe all security and handling measures of SANMINA
while on SANMINA’s premises. CUSTOMER and its representatives acknowledge that
their presence on SANMINA’s property is at their sole risk.
15.FORCE MAJEURE
a.Force Majeure Event. For purposes of this Agreement, a “Force Majeure Event"
shall mean (i) the occurrence of unforeseen circumstances beyond a Party’s
control and without such Party’s negligence or intentional misconduct,
including, but not limited to, any act by any governmental authority, act of
war, natural disaster, strike, boycott, embargo, shortage, riot, lockout, labor
dispute, civil commotion and (ii) the failure of a Vendor to timely deliver a
Component to SANMINA (unless the Vendor’s failure to timely deliver directly
results from SANMINA’s failure to order the Component).
b.Notice of Force Majeure Event. Neither Party shall be responsible for any
failure to perform due to a Force Majeure Event provided that such Party gives
notice to the other Party of the Force Majeure Event as soon as reasonably
practicable, but not later than five (5) days after the date on which such Party
knew or should reasonably have known of the commencement of the Force Majeure
Event, specifying the nature and particulars thereof and the expected duration
thereof; provided, however, that the failure of a Party to give notice of a
Force Majeure Event shall not prevent such Party from relying on this Section
except to the extent that the other Party has been prejudiced thereby.
c.Termination of Force Majeure Event. The Party claiming a Force Majeure Event
shall use reasonable efforts to mitigate the effect of any such Force Majeure
Event and to cooperate to develop and implement a plan of remedial and
reasonable alternative measure to remove the Force Majeure Event; provided,
however, that neither Party shall be required under this provision to settle any
strike or other labor dispute on terms it considers to be unfavorable to it.
Upon the cessation of the Force Majeure Event, the Party affected thereby shall
immediately notify the other Party of such fact, and use its best efforts to
resume normal performance of its obligations under the Agreement as soon as
possible.
d.Limitations. Notwithstanding that a Force Majeure Event otherwise exists, the
provisions of this Section shall not excuse (i) any obligation of either Party,
including the obligation to pay money in a timely manner for Product actually
delivered or other liabilities actually incurred, that arose before the
occurrence of the Force Majeure Event causing the suspension of performance; or
(ii) any late delivery of Product, equipment, materials, supplies, tools, or
other items caused solely by negligent acts or omissions on the part of such
Party.
e.Termination for Convenience. In the event a Party fails to perform any of its
obligations for reasons defined in this Section 12 for a cumulative period of
ninety (90) days or
13


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



more from the date of such Party’s notification to the other Party then the
other Party at its option may extend the corresponding delivery period for the
length of the delay, or terminate this Agreement for Convenience in accordance
with Section 10.2.
16.CONFIDENTIALITY
a.Definitions. For the purpose of this Agreement,
(a)"Confidential Information" means information (in any form or media) regarding
a Party’s customers, prospective customers (including lists of customers and
prospective customers), methods of operation, engineering methods and processes
(include any information which may be obtained by a Party by reverse
engineering, decompiling or examining any software or hardware provided by the
other Party under this Agreement), programs and databases, patents and designs,
billing rates, billing procedures, vendors and suppliers, business methods,
finances, management, or any other business information relating to such Party
(whether constituting a trade secret or proprietary or otherwise) which has
value to such Party and is indicated by such Party as being confidential;
provided, however, that Confidential Information does not include information
that (i) is known to the other Party prior to receipt from the Disclosing Party
hereunder, which knowledge shall be evidenced by written records, (ii) is
independently developed as evidenced by written records, (iii) is or becomes in
the public domain through no breach of this Agreement, or (iv) is received from
a third party without breach of any obligation of confidentiality.
(b)"Person" shall mean and include any individual, partnership, association,
corporation, trust, unincorporated organization, limited liability company or
any other business entity or enterprise.
(c)“Representative” shall mean a Party’s employees, agents, or representatives,
including, without limitation, financial advisors, lawyers, accountants,
experts, and consultants.
b.Nondisclosure Covenants.
(a)In connection with this Agreement, each Party (the “Disclosing Party”) may
furnish to the other Party (the “Receiving Party”) or its Representatives
certain Confidential Information. For a period of three (3) years from the date
of the last disclosure under this Agreement, the Receiving Party (a) shall
maintain as confidential all Confidential Information disclosed to it by the
Disclosing Party, (b) shall not, directly or indirectly, disclose any such
Confidential Information to any Person other than (i) those Representatives of
the Receiving Party whose duties justify the need to know such Confidential
Information and then only after each Representative has agreed to be bound by
this Confidentiality Agreement and clearly understands the obligation to protect
the confidentiality of such Confidential Information and to restrict the use of
such Confidential Information or (ii) if SANMINA is the Receiving Party, a third
party Vendor for the purpose of obtaining price quotations, and (c) shall treat
such Confidential Information with the same degree of care as it treats its own
Confidential Information (but in no case with less than a reasonable degree of
care).
(b)The disclosure of any Confidential Information is solely for the purpose of
enabling each Party to perform under this Agreement, and the Receiving Party
shall not use any Confidential Information disclosed by the Disclosing Party for
any other purpose.
14


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



(c)Except as otherwise set forth in this Agreement, all Confidential Information
supplied by the Disclosing Party shall remain the property of the Disclosing
Party, and will be promptly returned by the Receiving Party upon written request
except return of electronic copies retained for backup, disaster recovery, or
business continuity and in such case the obligations hereunder shall survive
until such copies are destroyed pursuant to retention policies.
(d)If the Receiving Party or its Representative is requested or becomes legally
compelled to disclose any of the Confidential Information, it will provide the
Disclosing Party with prompt written notice. If a protective order or other
remedy is not obtained, then only that part of the Confidential Information that
is legally required to be furnished will be furnished, and reasonable efforts
will be made to obtain reliable assurances of confidentiality.
c.Injunctive Relief Authorized. Any material breach of this Section by a Party
or its Representatives may cause irreparable injury and the non-breaching Party
may be entitled to equitable relief, including injunctive relief and specific
performance, in the event of a breach. The above will not be construed to limit
the remedies available to a Party. In addition, the prevailing Party will be
entitled to be reimbursed for all of its reasonable attorneys' fees and expenses
at all levels of proceedings and for investigations, from the non-prevailing
Party.
d.No Publicity. Each Party agrees not to publicize or disclose the existence or
terms of this Agreement to any third party without the prior consent of the
other Party except as required by law (in which case, the Party seeking to
disclose the information shall give reasonable notice to the other Party of its
intent to make such a disclosure). Neither Party shall make any press release or
similar public statement without the prior consent of the other Party.
17.INSURANCE
SANMINA agrees to maintain during the term of this Agreement (a) Workers’
Compensation insurance as prescribed by the law of the state in which SANMINA’s
services are performed; (b) Employer’s Liability insurance with limits of at
least [***]; (c) Commercial Automobile Liability insurance if the use of motor
vehicles is required, with limits of at least [***]; (d) Commercial General
Liability insurance, including blanket contractual liability and broad form
property damage, with limits of at least [***]; and (e) Commercial General
Liability insurance endorsed to include Products Liability and Completed
Operations coverage in the amount of [***]. SANMINA shall furnish to CUSTOMER
upon request certificates or evidence of the foregoing insurance indicating the
amount and nature of such coverage and the expiration date of each policy. Each
Party agrees that it, its insurer(s) and anyone claiming by, through, under or
in its behalf shall have no claim, right of action or right of subrogation
against the other Party and the other Party’s affiliates, directors, officers,
employees and customers based on any loss or liability insured against under the
insurance required by this Agreement.
18.MISCELLANEOUS
a.Integration Clause. This Agreement (including the Exhibits and Schedules to
this Agreement) constitutes the entire agreement of the Parties, superseding all
previous Agreements covering the subject matter. This Agreement shall not be
changed or modified except by written agreement, specifically amending,
modifying and changing this Agreement, signed by authorized representatives of
CUSTOMER and SANMINA.
15


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



b.Order of Precedence. All quotations, Orders, acknowledgments and invoices
issued pursuant to this Agreement are issued for convenience of the Parties only
and shall be subject to the provisions of this Agreement and the Exhibits
hereto. The Parties expressly reject any pre-printed terms and conditions of any
Order, acknowledgment, or any other form document of either Party other than the
specific terms set forth in Section 4.1(a)(i)-(v) shall be deemed deleted and
such pre-printed terms and conditions shall be of no effect whatsoever. No
modification to this Agreement, the Exhibits or any Order shall be valid without
the prior written consent of the authorized representatives of SANMINA and
CUSTOMER.
c.Assignment. Neither this Agreement nor any rights or obligations hereunder
shall be transferred or assigned by either Party without the written consent of
the other Party, which consent shall not be unreasonably withheld or delayed.
This Agreement may be assigned in whole or in part by either Party to any
Affiliate of such Party provided that such Party remains secondarily liable
under this Agreement. Notwithstanding the foregoing, either Party may assign its
right to payment to a third party without the need for consent from the other
Party.
d.Notices. Wherever one Party is required or permitted or required to give
written notice to the other under this Agreement, such notice will be given by
hand, by certified U.S. mail, return receipt requested, by overnight courier, or
by fax and addressed as follows:
If to CUSTOMER:  
SOLITON, Inc.
5304 Ashbrook Drive
Houston, TX 77081
Att’n: Lori Bisson CFO
Phone: 832-661-3453



If to SANMINA:with a copy to:SANMINA CorporationSANMINA Corporation2700 N. First
Street2700 N. First StreetSan Jose, CA 95134San Jose, CA 95134Att’n: EVP,
SalesAtt’n: Legal DepartmentPhone: (408) 964-3500Phone: (408) 964-3500Fax: (408)
964-3636Fax: (408) 964-3636



All such notices shall be effective upon receipt. Either Party may designate a
different notice address from time to time upon giving ten (10) days’ prior
written notice thereof to the other Party.
e.Disputes/Choice of Law/Attorney's Fees. The Parties shall attempt to resolve
any disputes between them arising out of this Agreement through good faith
negotiations. In the event the Parties cannot resolve a dispute, the Parties
acknowledge and agree that the state courts of Delaware and the federal courts
located in the State of Delaware shall have exclusive jurisdiction and venue to
adjudicate any and all disputes arising out of or in connection with this
Agreement. The Parties consent to the exercise by such courts of personal
jurisdiction over them and each Party waives any objection it might otherwise
have to venue, personal jurisdiction, inconvenience
16


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



of forum, and any similar or related doctrine. This Agreement shall be construed
in accordance with the substantive laws of the State of Delaware (excluding its
conflicts of laws principles). The provisions of the United Nations Conventions
on Contracts for the International Sale of Goods shall not apply to this
Agreement. The prevailing Party shall be entitled to recover its costs and
reasonable attorney’s fees from the non-prevailing Party in any action brought
to enforce this Agreement.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date, by their officers, duly authorized.



SANMINA CORPORATIONSOLITON, INC.
By: /s/ Sushil Dhiman
By: /s/ Lori Bisson
Sushil DhimanLori BissonTyped NameTyped NameEVP N.A. OperationsChief Financial
OfficerTitleTitleMarch 6, 2020March 6, 2020DateDate







17


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------





EXHIBITS


A. PRICES AND INVENTORY TURNS
B. LONG LEAD-TIME COMPONENTS
C. CUSTOMER FURNISHED EQUIPMENT, COMPONENTS AND DOCUMENTATION


Date Finalized: __________


18


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------



EXHIBIT A


PRICING


[***]




Sanmina: _____ Soliton: _____












































































19


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------





EXHIBIT B


LONG LEAD-TIME COMPONENTS
           
[***]




Sanmina: _____ Soliton: _____








































































20


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]

--------------------------------------------------------------------------------





EXHIBIT C


CUSTOMER FURNISHED EQUIPMENT, COMPONENTS, AND DOCUMENTATION


[***]




Sanmina: _____ Soliton: _____
21


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED WITH THREE ASTERISKS [***]